Case 18-04067        Doc 48     Filed 03/11/19     Entered 03/11/19 15:45:11          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 04067
         Verlean Chandler

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/15/2018.

         2) The plan was confirmed on 05/24/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/23/2018.

         5) The case was Dismissed on 10/11/2018.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 13.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-04067            Doc 48     Filed 03/11/19    Entered 03/11/19 15:45:11                Desc         Page 2
                                                     of 3



 Receipts:

           Total paid by or on behalf of the debtor               $3,678.00
           Less amount refunded to debtor                         $1,636.00

 NET RECEIPTS:                                                                                       $2,042.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $1,950.10
     Court Costs                                                                 $0.00
     Trustee Expenses & Compensation                                            $91.90
     Other                                                                       $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $2,042.00

 Attorney fees paid and disclosed by debtor:                       $0.00


 Scheduled Creditors:
 Creditor                                         Claim         Claim            Claim       Principal      Int.
 Name                                   Class   Scheduled      Asserted         Allowed        Paid         Paid
 Afni                               Unsecured          60.00           NA              NA            0.00       0.00
 Afni                               Unsecured           0.00           NA              NA            0.00       0.00
 Americredit Financial Ser Inc      Unsecured     11,424.00            NA              NA            0.00       0.00
 AT&T Mobility II LLC               Unsecured           0.00        555.82          555.82           0.00       0.00
 Chase Bank                         Unsecured         300.00           NA              NA            0.00       0.00
 Chase-BP                           Unsecured         200.00           NA              NA            0.00       0.00
 Citi-bp                            Unsecured         784.00           NA              NA            0.00       0.00
 City of Chicago Department         Unsecured         917.00           NA              NA            0.00       0.00
 Entergy Gsu                        Unsecured         108.00           NA              NA            0.00       0.00
 Illinois Tollway                   Unsecured         300.00           NA              NA            0.00       0.00
 MCSI Inc.                          Unsecured         200.00           NA              NA            0.00       0.00
 Municipal Collections Of America   Unsecured         250.00        250.00          250.00           0.00       0.00
 Nicor Gas                          Unsecured         224.00           NA              NA            0.00       0.00
 Palisades Collection               Unsecured         260.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates      Unsecured      5,078.00       5,078.41        5,078.41           0.00       0.00
 Portfolio Recovery Associates      Unsecured      1,259.00       1,259.15        1,259.15           0.00       0.00
 Quantum3 Group LLC as agent for    Unsecured      1,079.00            NA              NA            0.00       0.00
 Sears/CBSD                         Unsecured          50.00           NA              NA            0.00       0.00
 Specialized Loan Servicing LLC     Secured      263,969.66    267,675.91       267,675.91           0.00       0.00
 Specialized Loan Servicing LLC     Secured       23,558.98     23,558.98        23,558.98           0.00       0.00
 Tnb-Visa                           Unsecured         980.00           NA              NA            0.00       0.00
 Village of Evergreen               Unsecured         200.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-04067        Doc 48      Filed 03/11/19     Entered 03/11/19 15:45:11             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $267,675.91               $0.00             $0.00
       Mortgage Arrearage                                $23,558.98               $0.00             $0.00
       Debt Secured by Vehicle                                $0.00               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                         $291,234.89               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $7,143.38               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $2,042.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $2,042.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
